Citation Nr: 0623344	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  04-27 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


REMAND

The veteran served on active duty from December 1945 until 
November 1946 in the Navy and from May 1947 until August 1948 
in the Air Force.  The veteran contends that his asbestosis 
is a result of his in-service exposure to asbestos.  
Specifically, the veteran states that while serving in the 
Navy as a storekeeper he was exposed to asbestos.   

The veteran submitted a statement from his private physician 
stating that the veteran suffers from asbestosis and that 
"it is as likely as not that he was exposed to the asbestos 
while serving on the ship."  Also of record is a January 
1983 letter from H.E. Rollings, M.D. which contains a 
detailed account of asbestos exposure prior to and after 
service.  

In McGinty v. Brown, 4 Vet. App. 428 (1993), the United 
States Court of Appeals for Veterans Claims (Court) observed 
that there had been no specific statutory guidance with 
regard to claims for service connection for asbestosis and 
other asbestos-related diseases, nor had the Secretary 
promulgated any regulations.  VA, however, has provided 
adjudicators some guidance in addressing claims involving 
asbestos exposure.  Persons with asbestos exposure have an 
increased incidence of certain pulmonary diseases.  Veterans 
Benefits Administration Manual M21-1MR, part IV 
(ii)(2)(C)(9)(c).  When considering an asbestos claim, VA 
must determine whether or not military records demonstrate 
asbestos exposure in service.  M21-1MR, part IV 
(ii)(2)(C)(9)(h).  A determination must then be made as to 
the relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.  See Ashford v. Brown, 10 Vet. App. 120 123-24 
(1997).  The Board finds that a medical opinion is necessary 
to decide the claim.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
actions: 

		1.  Schedule the veteran for a comprehensive 
examination to determine the  nature and likely 
etiology of his claimed pulmonary disorder.  All 
indicated tests must be conducted.  The claims file 
must be made available to and reviewed by the examiner.  
The examiner should identify all pulmonary  disorders 
and provide an opinion as to whether it is at least as 
likely as not  that any pulmonary disability is due to 
asbestos exposure in service.  Particular note should 
be made as to the effect, if discernible, of the 
veteran's pre-service and post-service asbestos 
exposure on his current pulmonary disease with 
consideration being given to the January 1983 letter 
from Dr. Rollings concerning asbestos exposure.  

If no link to military service is found, such findings 
and conclusions should be affirmatively stated and 
explained, and a complete rationale for any opinion 
expressed should be included in the examination report.

2.  After completing the requested development, the RO 
should again review the record and readjudicate the 
claim.  If any benefit sought on appeal remains denied, 
the veteran and his representative should be furnished 
a supplemental statement of the case (SSOC).  An 
appropriate time should be given for them to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



